—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted sodomy in the first degree (Penal Law §§ 110.00, 130.50 [1]). The valid waiver by defendant of the right to appeal encompasses his contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). In any event, the sentence, to which defendant agreed as part of the plea bargain, is not unduly harsh or severe (see, People v Crooks, 278 AD2d 931, 932, lv denied 96 NY2d 782). Even assuming, arguendo, that the further contention of defendant that he was denied effective assistance of counsel survives his plea of guilty (see, People v Brown, 284 AD2d 904; cf., People v Burke, 256 AD2d 1244, lv denied 93 NY2d 851), we conclude that defendant’s contention lacks merit (see, People v Miller, 275 AD2d 925, 926, lv denied 95 NY2d 936; see generally, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Oneida County Court, Donalty, J. — Attempted Sodomy, 1st Degree.) Present-Green, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.